SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of theSecurities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [x]Filed by a Party other than the Registrant [_]Check the appropriate box:[_] Preliminary Proxy Statement [_] Soliciting Material Under Rule[_] Confidential, For Use of the 14a-12 Commission Only (as permitted by Rule 14a-6(e)(2)) [x]Definitive Proxy Statement [_] Definitive Additional Materials EASTMAN KODAK COMPANY (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box):[x] No fee required.[_] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing feeis calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid:[_] Fee paid previously with preliminary materials: [_] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid:2) Form, Schedule or Registration Statement No.: 3) Filing Party:4) Date Filed: NOTICE OF 2010 ANNUAL MEETINGAND PROXY STATEMENT Date of Notice April 1, 2010 EASTMAN KODAK COMPANY343 STATE STREETROCHESTER, NEW YORK 14650 TABLE OF CONTENTS PROXY STATEMENT 1 Notice of the 2010 Annual Meeting of Shareholders QUESTIONS & ANSWERS 2 Questions & Answers 8 Householding of Disclosure Documents 8 Audio Webcast of Annual Meeting 8 Printed Copy of 2009 Annual Report on Form 10-K PROPOSALS 9 Company Proposals 9 Item 1 — Election of Directors 9 Item 2 — Ratification of the Audit Committee’sSelection of PricewaterhouseCoopers LLP as ourIndependent Registered Public Accounting Firm 9 Item 3 — Approval of Amendment to, and Re-approvalof the Material Terms of, the 2005 Omnibus Long-Term Compensation Plan 14 Item 4 — Approval of Amendment to, and Re-approvalof the Material Terms of, the Executive Compensationfor Excellence and Leadership (EXCEL) Plan BOARD STRUCTURE AND CORPORATEGOVERNANCE 17 Introduction 17 Corporate Governance Guidelines 17 Business Conduct Guide and Directors’Code of Conduct 17 Board Independence 18 Audit Committee Financial Qualificationsand Memberships 18 Review, Approval or Ratification of Transactionswith Related Persons 20 Board of Directors 26 Committees of the Board 28 Committee Membership 29 Compensation Committee Interlocks andInsider Participation 29 Governance Practices 32 Director Compensation BENEFICIAL OWNERSHIP 36 Beneficial Security Ownership of More Than 5%of the Company’s Common Stock 37 Beneficial Security Ownership of Directors, Nomineesand Section 16 Executive Officers COMMITTEE REPORTS 39 Report of the Audit Committee 40 Report of the Corporate Responsibilityand Governance Committee 41 Report of the Executive Compensationand Development Committee COMPENSATION DISCUSSION AND ANALYSIS 42 Introduction 43 Compensation Philosophy and Program 44 Determining Executive Total Direct Compensation 46 Elements of Total Direct Compensation 57 Executive Compensation Policies Relating toIncentive Plans 58 Other Compensation Elements 59 Severance and Change in Control Arrangements COMPENSATION OF NAMED EXECUTIVEOFFICERS 61 Summary Compensation Table 64 Employment and Retention Arrangements 66 Grants of Plan-Based Awards in 2009 Table 69 Outstanding Equity Awards at 2009 FiscalYear-End Table 72 Option Exercises and Stock Vested Table 73 Pension Benefits for 2009 75 Supplemental Individual Retirement Arrangements 76 Non-Qualified Deferred Compensation for 2009 77 Termination and Change in Control Arrangements 77 Potential Payments upon Termination orChange in Control 78 Individual Severance Arrangements 81 Regular Severance Payments Table 82 Severance Benefits Based on TerminationDue to Disability Table 83 Severance Benefits Based on TerminationDue to Death Table 84 Severance Benefits Based on Terminationwith Good Reason Table 84 Change in Control Severance Payments 86 Change in Control Severance Payments Table REPORTING COMPLIANCE 87 Section 16(a) Beneficial OwnershipReporting Compliance EXHIBITS 88 Exhibit I — 2005 Omnibus Long-Term CompensationPlan of Eastman Kodak Company 105 Exhibit II — Eastman Kodak Company ExecutiveCompensation for Excellenceand Leadership 113 Exhibit III — Director Independence Standards 114 Exhibit IV — Director Qualification Standards 115 ExhibitV — Director Selection Process 116 Exhibit VI — Audit and Non-Audit ServicesPre-Approval Policy ANNUAL MEETING INFORMATION 118 2010 Annual Meeting Directionsand Parking
